COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-09-304-CR
 
THE
STATE OF TEXAS                                                                             STATE
 
                                                             V.
ROBERT VALDEZ                                                                               APPELLEE
                                                        ----------
           FROM COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have considered the AState=s
Motion To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See id.;
Tex. R. App. P. 43.2(f).
It is further ordered that the State
shall pay all costs of this appeal, for which let execution issue.  See Tex. Code Crim. Proc. Ann. art.
44.01(f) (Vernon Supp. 2004-05).
PER CURIAM
 
PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
DO NOT PUBLISH
Tex. R. App. P.
47.2(b)




 
DELIVERED: April 22,
2010




[1]See Tex. R. App. P.
47.4.